Citation Nr: 0905044	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to a rating in excess of 10 percent prior to 
March 6, 2008, and in excess of 40 percent beginning March 6, 
2008, for a lumbosacral strain/spasm disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
a rating in excess of 10 percent for his service-connected 
lumbar spine disability.  

In July 2007 the Board remanded the matter for additional 
development.  In a March 2008 rating decision, the RO 
increased the rating for the Veteran's lumbar spine 
disability from 10 percent to 40 percent effective March 6, 
2008.  


FINDINGS OF FACT

1.  Since September 10, 2003, the Veteran's low back 
disability has been manifested by moderate limitation of 
motion of the lumbar spine

2.  Prior to September 10, 2003, even considering the 
Veteran's pain and corresponding functional impairment, his 
low back disability was not manifested by more than moderate 
limitation of motion of the lumbar spine.  

3.  Prior to March 6, 2008, the Veteran's low back disability 
was not productive of listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position; loss of 
lateral motion with osteoarthritic changes; narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion; severe limitation of 
motion of the thoracolumbar spine; or forward flexion of 60 
degrees or less..

4.  Since December 10, 2001, the Veteran's low back 
disability has been productive of neurologic impairment of 
the right lower extremity that results in disability 
analogous to mild incomplete paralysis of the sciatic nerve.

5.  The Veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician., and has not 
productive of bowel or bladder impairment at any time during 
the appeal period.  

6.  The Veteran's low back disability has not been productive 
of ankylosis or fracture at any time during the appeal 
period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to September 10, 2003, for the orthopædic manifestations of 
the Veteran's lumbosacral strain disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.25, 4.71a, Diagnostic Codes 5003, 5285-5295 (as in effect 
prior to September 26, 2003), and Diagnostic Codes 5003, 
5235-5243 (2008).

2.  The criteria for a rating of 20 percent from September 
10, 2003, to March 6, 2008, for the orthopædic manifestations 
of the Veteran's lumbosacral strain disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.25, 
4.71a, Diagnostic Codes 5003, 5285-5295 (as in effect prior 
to September 26, 2003), and Diagnostic Codes 5003, 5235-5243 
(2008).

3.  The criteria for a rating in excess of 40 percent 
beginning March 6, 2008, for the orthopædic manifestations of 
the Veteran's lumbosacral strain disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5285-5295 (as in effect prior 
to September 26, 2003), and Diagnostic Codes 5003, 5235-5243 
(2008).

4.  The criteria for a separate rating of 10 percent 
beginning September 23, 2002, for the chronic neurologic 
manifestations of the Veteran's lumbosacral strain disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.25, 4.123, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2001 the Veteran submitted a claim for a rating 
in excess of 10 percent for his service-connected lumbosacral 
strain disability, which was then evaluated under the 
provisions of Diagnostic Code 5295.  In a rating decision 
dated in March 2002 the RO denied the Veteran's claim, which 
he appealed.  In a rating decision dated in March 2008 the 
evaluation for the Veteran's service-connected lumbosacral 
strain disability was increased from10 to 40 percent 
effective March 6, 2008, under the provisions of Diagnostic 
Code 5237.  Review of the record reveals that the Veteran's 
lumbar spine disability has been evaluated under the 
lumbosacral strain provisions of Diagnostic Codes 5295 and 
5237 throughout the appeal period.  See 38 C.F.R. § 4.71a (as 
in effect since December 2000).

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  The evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2008).  Following an 
initial award of service connection for a disability, 
separate ratings can be assigned for separate periods of time 
based on facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45.  

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending or loss of lateral spine motion, unilateral, 
in standing position; and a 40 percent rating was warranted 
for severe lumbosacral strain with evidence of listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
A 60 percent evaluation was warranted for residuals of a 
fractured vertebra if there was abnormal mobility requiring a 
neck brace (jury mast) but no spinal cord involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in effect prior 
to September 26, 2003).  A 60 percent evaluation was 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle and a 100 percent evaluation was given 
for ankylosis of the spine at an unfavorable angle with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (as in effect 
prior to September 26, 2003).  A 100 percent evaluation for 
residuals of fracture of a vertebra was warranted if there 
was spinal cord involvement and the injured individual was 
bedridden or required long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (as in effect prior to September 26, 
2003).  

In addition to the foregoing, a 50 percent evaluation was 
warranted for unfavorable ankylosis of the lumbar spine, and 
a 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine (Diagnostic Code 5289) (as in effect 
prior to September 26, 2003).  

The rating schedule also provided for a 10 percent rating for 
slight limitation of motion of the lumbar spine.  A 20 
percent rating was warranted for moderate limitation of 
motion, and a 40 percent rating required severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (as in effect prior to September 26, 2003).  

The current General Rating Formula for Diseases and Injuries 
of the Spine provides for a 20 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or where the combined range 
of motion of the thoracolumbar spine is less than 120 
degrees; or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(effective September 26, 2003).  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine of 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  

The schedule also includes criteria for evaluation of nerve 
injuries.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment and motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis 
of the peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve, and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

Other potentially applicable criteria includes that for 
evaluation of intervertebral disc syndrome.  Under the 
provisions of Diagnostic Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) was rated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopædic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method resulted in the higher rating.  38 CFR 
4.71a, Diagnostic Code 5293 (in effect from September 23, 
2002, through September 25, 2003).  A 10 percent rating was 
warranted under Diagnostic Code 5293 for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  Id.  A 20 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; and a 40 percent rating 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Id.  The highest rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.  

Effective September 26, 2003, the rating criteria for 
intervertebral disc syndrome remained the same but a notation 
was added indicating that the disorder could be evaluated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  See 68 Fed. Reg. 51454 (Aug. 27, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
from September 26, 2003).  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The schedule also provides for compensation for arthritis due 
to trauma and substantiated by x-ray findings.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  A 10 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent rating is appropriate upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal.  See 
VAOPGCPREC 7-2003.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,421 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran complains of daily back pain which he says 
interferes with prolonged standing and walking.  VA treatment 
records dating from December 2000 document his complaints of 
low back pain.  Treatment records (including x-rays) dated in 
September 2001 inform of "insignificant spur formation of 
L5[;] moderate DJD characterized by spur formation and 
bridging of the entire spine."  Treatment records dated in 
December 2001 document the Veteran's complaints of occasional 
right thigh numbness, and include a diagnosis of "djd . . . 
L-spine with progression."

In February 2002 the Veteran was accorded a compensation and 
pension (C&P) examination.  During the examination he 
complained of pain in his lower back, which he said he 
treated with oral pain medication and a topical cream applied 
to sensitive areas.  He also reported that he used a TENS 
unit and wore a back brace when driving or doing something 
physical.  He added that he did not use a cane or crutches, 
and had not had any surgery on his back.

Physical examination of the lumbar spine forward flexion to 
85 degrees with tension in the low back beginning at 85 
degrees; extension to 20 degrees; lateral flexion to 30 
degrees with discomfort on the right; and rotation to 30 
degrees with discomfort on rotation to the right.  Straight 
leg raising testing was to 45 degrees bilaterally.  Muscle 
tone and power were within normal limits bilaterally in the 
lower and upper extremities, and no muscle atrophy was 
detected.  Deep tendon reflexes were 1+ in the knees, biceps, 
and ankles bilaterally, and sensation to vibration was 
present bilaterally.  The examiner also noted that a 1996 
magnetic resonance imaging scan and the September 2001 x-rays 
were "basically unremarkable," and averred that the 
Veteran's gait was within normal limits.  Diagnosis was 
"chronic mild low back pain likely secondary to degenerative 
disc disease of the lumbar spine."  The examiner added that 
he could not make the diagnosis of radiculopathy.

In a letter dated in September 2003 a VA treating physician 
wrote that the Veteran has "6/10 LBP with standing less than 
1 and a half hours with radiation to R lateral thigh with 
numbness of R lateral thigh and R leg numbness."  He also 
noted September 2001 x-ray findings of "insignificant spur 
at L5," and reiterated that the Veteran has "chronic R 
lateral thigh numbness and R leg numbness."

In June 2007 the Veteran was accorded another C&P spine 
examination.  During the examination he complained of low 
back pain and numbness on the lateral aspect of the right 
lower extremity.  He also complained of weakness in his right 
leg; decreased sensation to light touch in the right lateral 
thigh; and constant numbness in the right lateral thigh.  He 
further reported that he used a cane and wore a Velcro back 
brace, and said that he occasionally used a TENS unit for 
treatment of his pain, but indicated that his disability had 
no effect on his occupation since he was retired.  

Physical examination found moderate spasm in the lumbar area 
and decreased sensation to touch and pinprick on the lateral 
aspect of the right lower extremity which was mild to 
moderate, but no localized weakness or tenderness.  Deep 
tendon reflexes were 1+ and equal bilaterally.  Range of 
motion testing of the lumbar spine found flexion to 70 
degrees; extension to 15 degrees; lateral flexion to 30 
degrees; and rotation to 20 degrees.  The examiner added that 
there was no additional range of motion loss due to pain, 
fatigue, weakness, or lack of endurance; however, the 
examiner did note that there was "some evidence of sensory 
neuropathy on the lateral aspect of the right lower 
extremity."  Diagnosis was lumbar spasm, secondary to lumbar 
strain.  According to the examiner, the Veteran's 
"radiculopathy or sciatica is unlikely to result from the 
diagnoses of lumbar spasm."

MRI of the lumbar spine done in October 2007 pursuant to 
complaints of low back pain radiating to the right leg found 
mild disc bulging at L3-4 and to a lesser degree at L4-5 and 
L5-S1.  There were no additional significant findings.

VA treatment records dated in December 2007 advise of mild 
disc bulging at L3-4, L4-5, and L5-S1 "without evidence for 
lateralizing disc protrusion," and reflect a diagnosis of 
right lumbar facet arthropathy and lumbago with right lower 
extremity radiculopathy.  

In March 2008 the Veteran was accorded yet another C&P spine 
examination.  During the examination he complained of daily 
low back pain between 4 and 7 in severity on a scale of 1 to 
10, and of flare-ups about two to three times a week of 10/10 
in severity and three to four hours in duration.  He reported 
an increased loss of range of motion during his flareups, and 
said that he avoids walking.  He also complained of decreased 
sensation to light touch and constant numbness in the right 
lateral thigh, and said that his right leg gives out.  He 
reported that he wears a back brace and uses a cane for his 
right lower extremity numbness, pain, and give-away weakness.  
He further reported that he avoids bending over and stooping, 
and lifting over 5 pounds.  The examiner observed that the 
Veteran had a "limping gait reportedly due to . . . pain in 
the right side of the back and right hip and numbness in the 
right leg."  He also noted that the Veteran was using a cane 
and was wearing a back brace.

Physical examination found flattening of the lumbar 
concavity.  There was also tenderness of the lumbosacral area 
and lateral muscles.  Left and right straight leg raising led 
to right low back pain, but there was no muscle spasm or 
lumbar weakness.  Sensation was intact to monofilament and 
light touch on the feet and legs, but sensation to 
monofilament and light touch was decreased in intensity in 
the right lateral thigh.  Leg muscles were symmetrical 
bilaterally, and bilateral leg strength with hip, knee, 
ankle, and great toe flexion was normal.  Bilateral Achilles 
reflexes were also normal. Range of motion testing of the 
lumbar spine found flexion from 0 to 30 degrees with pain 
from 28 to 30 degrees.  Extension was from 0 to 18 degrees 
with pain from 16 to 18 degrees.  Other range of motion 
findings were as follows:

o	Lateral flexion, right side: 0 to 15 degrees, with 
pain from 13 to 15 degrees.  
o	Lateral flexion, left side: 0 to 18 degrees, with 
pain from 17 to 18 degrees.  
o	Rotation, right side: 0 to 20 degrees, with pain 
from 18 to 20 degrees.  
o	Rotation, left side: 0 to 20 degrees, with pain 
beginning at 20 degrees.  

The examiner added that there was no additional range of 
motion loss due to pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  
Diagnoses were as follows:  

Lumbosacral strain (formerly lumbosacral  
spasm)
Lumbosacral disc disease with disc 
bulging L34, L4-5 and L5-S1 on MRI Oct. 
7, 2007.
Lumbar degenerative joint disease with 
spur formation of L5 noted on x-ray 
9/11/01.
Right lower extremity radiculopathy

Treatment records dated in June 2008 note the Veteran's 
complaints of his right leg giving out, and inform that the 
Veteran was fitted with and educated on the proper gait 
pattern with a four wheeled walker.

Analysis

As stated before, the Veteran's lumbosacral strain disability 
has been evaluated under the provisions of Diagnostic Codes 
5295 and 5237 throughout the appeal period.  As regards these 
criteria, the record contains no evidence prior to March 6, 
2008, of loss of lateral spine motion, unilateral, in a 
standing position; loss of lateral motion with osteo-
arthritic changes; listing of the whole spine; a positive 
Goldthwaite's sign; marked limitation of forward bending in a 
standing position (see Diagnostic Code 5295), or forward 
flexion of the thoracolumbar spine of less than 60 degrees 
(see Diagnostic Code 5295); however, findings during the June 
2007 C&P examination of moderate spasm in the lumbar area 
arguably supports a rating of 20 percent under Diagnostic 
Codes 5295 and 5237.  See 38 C.F.R. § 4.71a.  Even so, the 
inquiry does not end here.  

The record contains no evidence of a fractured vertebra or of 
any kind of ankylosis, so evaluation under Diagnostic Codes 
5285, 5286, and 5289 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5286, 5289 (as in effect prior to 
September 26, 2003).  In addition, although the Veteran has 
been diagnosed with degenerative joint disease of the lumbar 
spine, the record contains no evidence of any prescribed bed 
rest, so evaluation under Diagnostic Code 5293 (in effect 
from September 23, 2002 through September 25, 2003) or under 
Diagnostic Code 5243 (effective from September 26, 2003) is 
not warranted.  A higher rating of 20 percent prior to March 
2008 under Diagnostic Code 5003 is likewise not warranted 
because there was no reported involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations   38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Moreover, February 2002 C&P examination evidence 
of a normal gait and "mild" low back pain militates against 
a rating in excess of 20 percent prior to February 2002 under 
Diagnostic Code 5292.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (holding that the Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment).  However, evidence in 
September 2003 of low back pain of 6 on a scale of 1 to 10 
after standing of less than 90 minutes is demonstrative of 
moderate limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, as in effect prior to September 26, 
2003.  Accordingly, the Board finds that the evidence meets 
the criteria for a rating of 20 percent, but no higher, for 
moderate limitation of motion of the lumbar spine from 
September 10, 2003, to March 8, 2008.  See 38 C.F.R. § 4.123.  

In addition, December 2001 lay evidence of right thigh 
numbness, followed by September 2003 medical findings of 
chronic right lateral thigh numbness and right leg numbness, 
is demonstrative of some neurologic involvement.  This is 
further corroborated by June 2007 C&P examination findings of 
"decreased sensation to touch and pinprick on the lateral 
aspect of the right lower extremity," which the examiner 
described as "mild to moderate."  Subsequent findings 
during the March 2008 C&P examination of decreased sensation 
to light touch in the right lateral thigh (diagnosed as right 
lower extremity radiculopathy) also reflects neurologic 
involvement.  Even so, no weakness was detected; leg muscles 
were symmetrical bilaterally; and sensation was intact to 
feet and legs; and leg strength with bilateral hip, knee, 
ankle, and great toe flexion was normal.  The Board therefore 
finds the aforesaid neurologic involvement to be indicative 
of at most "mild" right sided sciatica throughout the 
appeal period.  Accordingly, the criteria for a separate 
rating of 10 percent, but no higher, for the for the chronic 
neurologic manifestations in the right lower extremity of the 
Veteran's lumbosacral strain disability are met effective 
September 23, 2002, the effective date of the revised 
regulation. 

As regards the Veteran's appeal for a rating in excess of 40 
percent beginning March 6, 2008, there is, again, no evidence 
of a fractured vertebra or of any kind of ankylosis, so an 
evaluation of 50 percent or more under the former provisions 
of Diagnostic Codes 5285, 5286, 5289, and 5295, or under the 
current General Rating Formula for Diseases and Injuries of 
the Spine is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5286, 5289, 5295 (as in effect prior to 
September 26, 2003) and Diagnostic Codes 5235 to 5242 
(effective September 26, 2003).

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  These factors have been taken 
into consideration in the assigned increased ratings.  

Reasonable doubt has been considered and accorded in the 
grant of a separate 10 percent rating for the neurologic 
manifestations of the Veteran's service-connected lumbar 
spine disability.  38 C.F.R. § 3.102.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the Veteran's lumbar spine disorder that would 
take the Veteran's case so outside the norm as to warrant an 
extraschedular rating.  Indeed, the Veteran reports that he 
is retired and has never been hospitalized for back trouble.  
Nor does the case present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Court has also held that with regard to claims for 
increased-compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement as well.  
Id.  

In letters dated in July 2002 and February 2008 the Veteran 
was notified of the information and evidence necessary for a 
higher rating for her service-connected lumbar spine 
disability.  Although neither letter satisfied the criteria 
set forth in Vazquez, the Board notes that the Veteran has 
written that he feels that a higher rating is warranted 
because his low back pain has increased in severity and is 
affecting his ability to stand and walk.  VA in turn accorded 
him three C&P examinations.  He was also provided with the 
applicable rating criteria in the February 2004 statement of 
the case, and has been granted an increased rating to 40 
percent and a separate rating for neurologic involvement 
during the appeal period.  The Board further notes that the 
Veteran is zealously represented by a Veterans' service 
organization.  Based on the various exchanges between the 
Veteran and VA and the Veteran's representative and VA with 
regard to the Veteran's claim for an increased rating for his 
lumbar spine disability, the Board finds that the Veteran is 
reasonably expected to understand the types of evidence that 
would support his claim for a higher rating for his service-
connected lumbar spine disability.  

Regarding the duty to assist, VA diagnostic and treatment 
records have been obtained and associated with the claims 
file.  The Veteran has also been accorded numerous C&P 
examinations; the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 20 percent beginning September 10, 2003, to March 
6, 2008, for the chronic orthopædic manifestations of the 
Veteran's lumbosacral strain disability is granted, subject 
to subject to the law and regulations governing the payment 
of monetary benefits.

A rating in excess of 10 percent prior to September 10, 2003, 
and in excess of 40 percent beginning March 6, 2008, for the 
chronic orthopædic manifestations of the Veteran's 
lumbosacral strain disability is denied.

A separate rating of 10 percent beginning September 23, 2002, 
but no earlier, for right lower extremity sciatica is 
granted, subject to subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


